Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (EP 2042018), in view of Declercq (EP 2138026).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Murray teaches the claimed invention, except as noted:

“The flow is typically discharged into a discharge opening at the downstream end of the rotor and into a further passage, hereinafter referred to as a discharge passage, that extends downwardly and somewhat rearwardly into a crop residue distribution system located below and rearwardly of the rear end of the threshing system. The crop residue distribution system typically includes a rotary beater or chopper or other apparatus that beats or chops the residue into smaller pieces and propels that finer crop residue rearwardly towards an area within the rear end of a combine, hereinafter referred to as a distribution chamber. The crop residue provided to the distribution chamber may be discharged therefrom onto a field either as a windrow or by spreading the crop residue across a crop swath cut.”

“Figures 2-5 are illustrative of the manner in which a windrow forming construction according to the present invention can be employed with a combine 20 and its spreader assembly 30 and can be configured when swath spreading, as opposed to windrowing, is desired. Rubber or like side curtains 46 are shown mounted along the sides of the spreader assembly 30, with the windrow forming construction 50 positioned and connected, as will be addressed in more detail hereinafter, to extend rearwardly from the combine 20 over the top of the spreader assembly 30, or the area that would be occupied by the spreader assembly 30 in the event that a user elects to forego the use of spreader plates 40 or a spreader assembly.”

[AltContent: textbox (Straw deflector plate above the top surface)][AltContent: arrow][AltContent: textbox (Spreader impeller blades)][AltContent: arrow]
    PNG
    media_image1.png
    553
    825
    media_image1.png
    Greyscale


1. A windrow system of a combine, comprising: 
a chopper including a chopper housing having a roof and a rotor assembly positioned in the chopper housing (not shown in Murray, but it is well known to use a chopper in combination with spreader, see quote above); 
a spreader (30) pivotably coupled to the chopper and including a top surface and an impeller that is positioned below the top surface (marked up), with the impeller including one or more blades for rotatably conveying crop residue rearwardly and outwardly from the spreader (marked up); 
a straw-deflector plate positioned above the top surface of the spreader (marked up); 
a mounting bracket positioned above the roof of the chopper housing (while brackets are shown in fig 4; the chopper as noted above is not shown, only taught as quoted); 
st curtain is not shown); and, a second curtain spaced apart from the first curtain and coupled between the straw-deflector plate and the top surface of the spreader (pliable / rubber or the like side curtains 46; see 2nd quote above; however, the arrangement of the curtain is limited to the bottom area, not as claimed).

Declercq teaches similarly to Murray, but shows the chopper as claimed:
[AltContent: textbox (Chopper arrangement with side walls on either sides)][AltContent: textbox (Spreader with side walls and top panels on either sides)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image2.png
    331
    568
    media_image2.png
    Greyscale



	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the windrow system of Murray with the teachings of Declercq, because it would not have been outside the skill to process / chop / beat the crop prior, in order to enhance residue break 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the curtains of the combination at any location where needed using sound engineering judgement, in order to avoid residue / straw / chaff spilling over at locations other than as where it is intended.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of curtains, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8. 

Using two curtains (four when considering both sides) is an obvious duplication of parts, and it is within the level of ordinary skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


2. The windrow system of claim 1, wherein: the second curtain includes a forward end and a rearward end, the first curtain includes a forward end and a rearward end, and the forward end of the second curtain is spaced outwardly from the rearward end of the first curtain (as noted above, the arrangement of parts only requires routine skill in the art).

3. The windrow system of claim 2, wherein the forward end of the second curtain is positioned forwardly of the rearward end of the first curtain (the arrangement would be obvious).

Declercq figs 7-9).

5. The windrow system of claim 4, wherein the second angle between about 10 degrees and 30 degrees less than the first angle (taught in the combination, see Declercq figs 7-9).

6. The windrow system of claim 2, wherein: the second curtain is coupled to the spreader at a pivot axis of the second curtain for rotation relative to the top surface of the spreader about the pivot axis, and the pivot axis of the second curtain is spaced apart from the forward end and the rearward end of the second curtain (obvious coupling arrangement in the combination).

7. The windrow system of claim 6, wherein the second curtain includes a top edge coupled to and fixed in a stationary position relative to the straw-deflector plate, and a bottom edge coupled to the spreader at the pivot axis of the second curtain for rotation relative to the top surface of the spreader about the pivot axis (in the combination the coupling arrangement would be within one skilled in the art).

8. The windrow system of claim 2, wherein: the second curtain is movable between (i) a narrow position in which the rearward end of the second curtain is spaced apart a first distance from a first edge of the top surface of the spreader and (ii) a wide position in which the rearward end of the second curtain is spaced apart a second distance from the first edge of the top surface of the spreader, and the 

9. The windrow system of claim 1, wherein: the first curtain comprises a pair of first curtain sections spaced apart from each other and coupled between the mounting bracket and the roof of the chopper housing; and, the second curtain comprises a pair of second curtain sections spaced apart from and outwardly of the pair of first curtains and coupled between the straw-deflector plate and the top surface of the spreader (already addressed in cl. 1).

The following are already addressed above, unless otherwise noted:

10. A windrow system of a combine, comprising: a chopper movable relative to a main body of the combine and including a chopper housing having a roof and a rotor assembly positioned in the chopper housing; a spreader movable relative to the main body of the combine, and including a top surface and an impeller positioned below the top surface, wherein the impeller includes one or more blades for rotatably conveying crop residue rearwardly and outwardly from the spreader; a top segment coupled to the main body of the combine; a first curtain coupled between the top segment and the roof of the chopper housing; a second curtain spaced apart from the first curtain and coupled between the top segment of the windrow system and the top surface of the spreader; wherein the spreader and the chopper and are movable relative to the main body of the combine from (i) at least one of a plurality operational positions, in which the first curtain extends a first distance between the top segment and the roof of the chopper housing, to (ii) a stowed position, in which the first curtain extends a second distance between the top segment and the roof of the chopper housing, and where the second distance is less than the first distance (see cl. 1, 4; stowed position is well recognized capability of the pivotable spreader).

11. The windrow system of claim 10, wherein the top segment includes: a mounting bracket positioned above the roof of the chopper; and a straw-deflector plate positioned above the top surface of the spreader, pivotably coupled to the mounting bracket, and fixable relative to the main body of the combine (see cl. 1).

12. The windrow system of claim 10, wherein: wherein the plurality operational positions includes (i) a windrowing position in which the second curtain extends a third distance between the top segment of the windrow system and the top surface of the spreader, and (ii) a chopping position in which the second curtain extends a fourth distance between the top segment of the windrow system and the top surface of the spreader, and the fourth distance is less than the third distance (the arrangement of the curtain would be within the skill).

13. The windrow system of claim 12, wherein: when the spreader and the chopper are in the stowed position the second curtain extends a fifth distance between the top segment of the windrow system and the top surface of the spreader, and the fifth distance is less than the fourth distance (stowed position would be within the skill, see cl. 10).

14. The windrow system of claim 12, wherein: when the spreader is in the windrowing position the top surface of the spreader forms a first angle with the roof of the chopper housing, when the spreader is in the chopping position the top surface of the spreader forms a second angle with the roof of the chopper housing, and the second angle is less than the first angle (cl. 5).

The following method of use are already addressed above in the apparatus, unless otherwise noted:

15. A method of moving a windrow system adapted for use at a rear portion of combine, comprising: positioning a spreader in a chopping position relative to a chopper, wherein the spreader includes a top surface and an impellor, and the chopper includes a chopper housing and a rotor assembly surrounded by the chopper housing; and moving the chopper and the spreader relative to a mounting bracket, which is positioned above the roof of the chopper housing, from (i) the chopping position in which a first curtain extends a first distance between the mounting bracket and the chopper housing, to (ii) a stowed position in which the first curtain extends a second distance between the mounting bracket and the chopper housing; wherein the second distance is less than the first distance (see cl. 10).

16. The method of claim 15, further comprising: moving the spreader from (i) a windrowing position in which the top surface of the spreader forms a first angle with a roof of the chopper housing to (ii) the chopping position in which the top surface of the spreader forms a second angle with the roof of the chopper housing that is less than the first angle.

17. The method of claim 16, wherein when the spreader is in the windrowing position the first curtain extends the first distance between the mounting bracket and the chopper housing.

18. The method of claim 15, wherein moving the chopper and the spreader relative to a mounting bracket includes contracting a linear actuator coupled to the chopper to advance the spreader and the chopper toward the stowed position (cl. 10).



20. The windrow system of claim 19, wherein: the second curtain includes a forward end and a rearward end, the first curtain includes a forward end and a rearward end spaced inwardly of and apart from the forward end of the second curtain, and rotating the second curtain relative to the top surface of the spreader includes rotating the forward end of the second curtain relative to the rearward end of the first curtain (cl. 6).


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Declercq (EP 2138026), in view of Murray et al (EP 2042018).

Declercq teaches above the chopper and pivotable spreader arrangements, except the top of both are not shown to include a side walls/shields/curtains, except for the pair of pivotable side rakes (70) at the spreader assembly.

Murray teaches above the sides, albeit below the top surface, can include pliable side curtains (46).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for chopper & spreader top surfaces of Declercq with the teachings of Murray, because it would not have been outside the skill to recognize the residue or straw may inadvertently spill over the sides.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

RITTERSHOFER et al (EP 3530097) teaches a typical chopper and spreader arrangement where flexible side curtains would prevent straw side spill over.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671